Citation Nr: 1614625	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  10-45 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected depressive disorder. 
 
2.  Entitlement to a rating in excess of 10 percent for service-connected hepatitis C.
 
3.  Entitlement to a total disability rating for individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to March 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In May 2013, the above matters were before the Board and it denied the issue of an increased rating for service-connected hepatitis C and remanded the two other claims.  The Veteran appealed the Board's decision with respect to the hepatitis C claim to the U.S. Court of Appeals for Veterans Claims (Court).  In an October 2014 memorandum decision, the Court vacated the Board's decision on that issue and remanded the case for readjudication in compliance with the Court's directives.

In June 2015, all three of the matters listed above were again before the Board.  Pursuant to the Court's directive, the Board remanded the hepatitis C claim for further development, to include obtaining a VA examination.  The Board remanded the depressive disorder and TDIU claims as inextricably intertwined with the hepatitis C claim.  The Board finds substantial compliance with its remand instructions as to each of the claims, so it may proceed to their merits.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).


FINDINGS OF FACT

1.  The Veteran's service-connected depressive disorder was manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as depressed mood, occasional thoughts of suicide with no plan or intent, occasionally poor hygiene, and sometimes dysthymic affect, but without impaired judgment, impaired thinking, hallucinations, obsessive/ritualistic behavior, violent episodes, impaired memory, inability to adapt to stressful work circumstances, and the like.

2.  The Veteran's service-connected hepatitis C is shown to have been productive of some complaints of fatigue, abdominal pain, and achy muscles, but not daily fatigue, malaise, and anorexia, requiring dietary restriction or continuous medication or with weight loss or hepatomegaly; his hepatitis C has not resulted in incapacitating episodes having a total duration of at least two weeks, during the prior 12-month period.

3.  The Veteran has not met, during any portion of the period on appeal, the criteria for the assignment of a TDIU on a schedular basis.

4.  The Veteran's service-connected disabilities were not of such severity that they effectively precluded all forms of substantially gainful employment for which the Veteran's education and occupational experience would otherwise qualify him.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 30 percent for service-connected depressive disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9435 (2015).

2.  The criteria for a rating in excess of 10 percent for service-connected hepatitis C have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.114, Diagnostic Code 7354 (2015).

3.  The criteria for TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").




I. Entitlement to a Rating in Excess of 30 Percent for Depressive Disorder

VA has assigned an initial evaluation of 30 percent disabling under Diagnostic Code 9434 for the Veteran's service-connected psychiatric disability.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2015).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Depressive disorder is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9435 (2015).

A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted where there is total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as the "DSM-IV").  38 C.F.R. § 4.130 (2013).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) which will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score of 41 to 50 is indicated where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A score of 71-80 indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational or school functioning (e.g., temporarily falling behind in schoolwork).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

While the Veteran is competent to report (1) symptoms observable to a layperson (i.e. panic or anger); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to render opinions regarding the clinical significance of observable symptoms.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  This Veteran, who lacks medical training, is not competent to opine on the clinical significance of his mental health symptoms (to include whether the observable symptoms are attributable to his service-connected depressive disorder).  See, e.g., Jandreau, 492 F.3d at 1377.  Therefore, in evaluating the Veteran's claims, the Board will rely on the medical evidence of record.  The Board, however, has considered the Veteran's subjective reports of symptoms, particularly as they illuminate or underscore the medical opinions of record.

Medical Evidence

A November 2010 VA examiner's opinion attempts to separate mental health symptoms due to previously diagnosed, but not service-connected, PTSD from the service-connected depressive disorder.  The examiner opined that the history and record review was not consistent with panic attacks or panic disorder.  He opined that the Veteran's depressive disorder "remains essentially the same with GAF of 60."  The examiner noted that the records do not reflect psychotic symptoms or psychosis.  He also attributed the history of documented suicidal ideation to PTSD.  The examiner further opined that:  "Panic attack and hallucinations are not due to ptsd or mood disorder due to gmc as those disorders do not exist."  He assigned a GAF of 58 for PTSD.   The examiner opined that the Veteran's depressive disorder was untreated and the severity would cause "intermittent periods of inability to perform occupational duties with associated decrease in work efficiency."


A May 2011 VA examination resulted in a diagnosis of mood disorder due to the Veteran's general medical condition (including hepatitis C).  The examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner documented poor hygiene, unremarkable speech, a cooperative, friendly, and attentive attitude, a dysthymic affect, depressed mood, intact attention, orientation to person, time, and place, unremarkable thought processes and content, no delusions, good judgment and insight, no sleep impairment, hallucinations or inappropriate behavior, ability to interpret proverbs appropriately, no obsessive/ritualistic behavior, no panic attacks, no homicidal or suicidal thoughts, good impulse control, no violent episodes, ability to maintain minimal personal hygiene, and no problem with activities of daily living.  The Veteran's remote, recent, and immediate memory were all normal.  The examiner opined that there was not total occupational and social impairment and the Veteran did not have deficiencies in judgment, thinking, family relations, work, mood or school.  He further opined that the Veteran's depressive disorder resulted in occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks, but with generally satisfactory functioning.  He did not assign a GAF score.

The May 2011 VA examiner provided a June 2011 addendum opinion in which he asserted that the objective testing was invalid and not consistent with an ability to make a diagnosis with a reasonable degree of psychological certainty.  The examiner reiterated his opinion that it was less likely than not that the Veteran had PTSD.

(As an aside, the Board denied the Veteran's claim of entitlement to service connection for PTSD in its June 2015 decision on the grounds that the Veteran does not have PTSD.  To the Board's knowledge, that decision has not been appealed, so is final.).
 
An August 2013 VA examination (neurological) reported objective testing that was suggestive of malingering and over endorsement of symptoms that raised the suspicion of feigning.  The examiner concluded the testing and observed that the Veteran's "portrayal of his situation during this evaluation is unlikely to be valid."

A September 2015 VA examiner provided an opinion regarding the impact of the Veteran's depressive disorder.  The examiner reviewed the prior medical evidence, including invalid psychological testing in 2013, 2011, and 2004.  He noted that an August 2013 psychological evaluation indicated possible feigning (with SIMs scores strongly suggestive of feigning) and over-endorsement of symptoms.  The examiner opined that the Veteran's depressive disorder results in social and occupational impairments with intermittent periods of inability to perform occupational tasks, but with normal self-care and conversational skills.  The condition did not affect the Veteran's ability to understand and carry out either short and simple instructions or complex instructions.  It also did not impair his judgment in a work place, his ability to adapt to stressful work circumstances, his reliability and productivity, or his ability to effectively relate to coworkers, supervisors, and the general public.

Rather than attempt to summarize the voluminous treatment records, the Board will reference particularly relevant examples in the analysis below.  Overall, the treatment records tend to focus on the Veteran's significant substance abuse (which is not service-connected) and his struggles with depressed mood.  Many of the records are from PTSD group counseling sessions, rather than individual sessions with detailed analysis of the Veteran's particular symptoms and level of functioning.  Partly for this reason, the Board finds that the VA examinations provide the best, most probative evidence regarding the severity of the Veteran's symptoms and their impact on his occupational and social functioning.  As the analysis below will demonstrate, however, the Board has reviewed and carefully considered all of the medical evidence in reaching its determination.

Analysis

The Veteran's GAF scores have consistently fallen in the range 55 to 60 throughout the appeal period.  See, e.g., August 2010 VA PTSD Group Note (assigned GAF of 60); October 2010 VA PTSD Group Note (GAF 60); November 2010 VA Examination (GAF 60 for depression; 58 for PTSD); April 2011 VA PTSD Group Note ("GAF = 55"); May 2011 VA PTSD Group Note ("Current GAF: 57"); May 2011 VA Addendum to Group Note ("GAF 55"); June 2011 VA PTSD Group Note ("Current GAF: 57"); January 2013 VA PTSD Group Note ("Current GAF: 57"); May 2013 VA PTSD Group Note ("Current GAF: 57").  These scores are suggestive of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  The Board notes that the scores in this range are entirely consistent with finding symptoms and functional impairments most closely approximated by the 30 percent criteria.  See November 2010 Examiner's Opinion (assigning a GAF of 60 and opining that the symptoms cause "intermittent periods of inability to perform occupational duties with associated decrease in work efficiency.").  In addition, as noted above, GAF scores must be viewed in the context of the entire record.

All the VA examiners who have provided an opinion regarding the Veteran's level of social and occupational functioning have indicated that the Veteran's depression causes symptoms that result in occupational and social impairment with occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks.  See November 2010 VA Examiner's Opinion; May 2011 VA Examination; September 2015 VA Examination.  The VA examinations, as the above summaries reveal, also tended to identify symptoms associated with the criteria for the currently-assigned 30 percent rating and explicitly noted the absence of many, if not all, of the symptoms associated with higher rating criteria.  The VA examinations, individually and collectively, strongly support the assignment of a 30 percent disability rating.  

(In making this finding, the Board has placed no weight on the November 2010 VA Examiner's Opinion as it contains findings that contradict later medical conclusions and is otherwise expressed in seemingly confused or contradictory language.  See November 2010 VA Examiner's Opinion ("...not due to ptsd or mood disorder due to gmc as those disorders do not exist...", but assigning a GAF score for PTSD and attributing some reported symptoms to PTSD).)

While there are scattered references in the medical records that could justify, in appropriate circumstances, a 50 percent rating, no competent medical professional has opined that the Veteran's level of occupational and social impairment is sufficiently severe to meet or more closely approximate the 50 percent criteria.  Of course, in his November 2015 statement, the Veteran has listed most of the symptoms included in the 50 percent criteria.  As already discussed, the Veteran is not competent to opine on the severity or clinical significance of his symptoms or on the extent to which they cause occupational and social impairments.  See Davidson, 581 F.3d at 1316; King, 700 F.3d at 1344-45; Jandreau, 492 F.3d at 1377.  Also, his November 2015 list of symptoms is directly contradicted by the most recent, September 2015 VA examination.  Finally, the Board finds the Veteran to be an unreliable historian who has tended to feign or over-endorse symptoms, particularly in the context of his claim for benefits.  See, e.g., August 2013 VA Examination (neurological); May 2011 VA Examination.  The Board assigns the Veteran's November 2015 statement no probative weight on the issue of the presence, severity, and clinical significance of his symptoms.

Similarly, with respect to a 70 percent rating, the competent medical opinions of record are all against finding that the Veteran's symptoms and resulting level of impairment meet or more closely approximate the criteria for that rating.

The Board acknowledges that the record contains references to suicidal ideation, which is one of the symptoms listed in the criteria for a 70 percent rating.  The notes of suicidal ideation are based on the Veteran's reports which, when they occasionally note the presence of suicidal thoughts, have been quite consistent in emphasizing the Veteran's lack of a plan, lack of intent, and low risk for suicide.  See, e.g., April 2011 VA Group Counseling Note (indicating daily thoughts of suicide, but no plan or intent, no further suicide assessment needed); April 2011 VA Group Counseling Note (indicating Veteran had suicidal thoughts that were "fleeting with little likelihood of action"); May 2011 VA Group Counseling Note (no suicidal thoughts in the last week); May 2011 VA Group Counseling Note (suicidal thoughts in the past week, called peer counselor, "adamant he will stay safe"); May 2011 VA Examination (no suicidal thoughts and concluding:  "Suicidality:  None"); June 2011 VA Mental Health Outpatient Note ("Suicidality:  None"); January 2013 VA Mental Health Outpatient Note ("Suicidality:  Passive ideation and plan."); May 2013 VA Mental Health Outpatient Note ("Suicidality: None"); July 2013 VA Examination ("Suicidal thoughts go through his mind but he does not have a plan."  (He is in treatment in the PTSD clinic and recent screening was negative for suicide.)  He loves his children and would not commit suicide because of how it would affect them."); August 2013 VA Psychology Consult ("He was free of suicidal or homicidal ideation"); February 2014 VA Psychiatry Note ("Veteran goes on to say that he has had on and off fleeting thoughts of suicide for years.  Denies any intention or plan."; assessing the Veteran as "low risk" for suicide and that "no significant ongoing counseling or [treatment] is indicated at this time."); October 2014 VA SATP Consult (quoting Veteran as stating "I think suicide is a temporary solution for a problem...I would never think of killing myself."); August 2015 VA Nursing Note (documenting his denial that he had "experienced thoughts of suicide, a plan for suicide or an intent to die" within the past three (3) months).  Even in his November 2015 statement in support of this appeal, the Veteran stated that, although he has "suicidal thoughts about once a week or more," he has not "put together a plan."  (The Board notes, again, that it finds the Veteran not competent to evaluate the clinical significance of his thoughts regarding suicide.)

As the discussion of the VA examinations above also illustrate, none of his VA examiners (or any other health professionals) have concluded that his occasional, passive suicidal ideation causes anything more than occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks.  Ultimately, the rating criteria emphasize the effect of the symptom (e.g. passive suicidal ideation), rather than simply the presence of one of the listed symptoms, as important in determining the appropriate rating.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders ("occupational and social impairment [of a particular severity] due to such symptoms..."); Vazquez-Claudio, 713 F.3d at 118 ("Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment.").

Here, the greater weight of the evidence is against finding that the Veteran's suicidal ideation, though occasionally present, has caused occupational and social impairment of the sort contemplated by the rating criteria for any evaluation in excess of 30 percent (i.e. Total (100%); deficiencies in most areas (70%); reduced reliability and productivity(50%)).  Additionally, the Board finds based on the medical evidence summarized above, that the Veteran does not have other symptoms (or symptoms of similar frequency, severity, and duration of the listed symptoms) listed in the criteria for a 70 percent rating.  

In making this finding, the Board acknowledges some references in the medical records to other symptoms that are listed in the 70 percent criteria (e.g. hygiene issues), but the greater weight of the evidence is against finding "neglect of personal appearance and hygiene" that results in occupational and social impairment that caused anything more than occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks.  See, e.g., May 2011 VA Examination (noting poor hygiene, but opining that the Veteran had the ability to maintain minimal personal hygiene and that his level of impairment resulted in occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks).

The medical evidence weighs in favor of finding that the Veteran's occasional suicidal ideation has had effects on his occupational and social functioning that, combined with the effects of his other symptoms such as depressed mood, most closely approximate the impairments contemplated by the criteria for a 30 percent rating.

The evidence of record weighs overwhelmingly against finding total occupational and social impairment, so a 100 percent rating for the Veteran's depressive disorder is not warranted.

In summary, the greater weight of the evidence is against the claim of entitlement to a rating in excess of 30 percent for depressive disorder.  The benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  The Veteran's claim for an evaluation in excess of 30 percent for service-connected depressive disorder is denied.

(Discussion of entitlement to an extraschedular rating in excess of 30 percent is addressed below.)

II.  Hepatitis C

In July 2006, the RO granted service connection for hepatitis C and assigned a 10 percent rating.  The Veteran submitted a claim for an increased rating in January 2010.  The RO denied the claim in April 2010.  This appeal arises from that denial. 

Where, as in the case of the service-connected hepatitis C disability at issue here, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record with respect to the hepatitis C, the more critical evidence consists of the evidence generated since the most recent rating decision.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Hepatitis C is evaluated under Diagnostic Code 7354.  See 38 C.F.R. § 4.114, DC 7354 (2015).

Under DC 7354, a 10 percent rating is warranted for hepatitis C characterized by intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  

A 20 percent rating is warranted for hepatitis C characterized by daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  

A 40 percent rating is warranted for hepatitis C characterized by daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  

A 60 percent rating is warranted for hepatitis C characterized by daily fatigue, malaise, and anorexia with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period.  

A 100 percent rating is warranted for hepatitis C characterized by near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and upper quadrant pain).

While the Veteran is competent to report (1) symptoms observable to a layperson (i.e. fatigue); (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, the Board need not find a lay Veteran competent to render opinions regarding the clinical significance of observable symptoms.  See Davidson, 581 F.3d at 1316; King, 700 F.3d at 1344-45.  This Veteran, who lacks medical training, is not competent to opine on the clinical significance of his hepatitis C symptoms (to include whether the observable symptoms are attributable to hepatitis C rather than another condition).  See, e.g., Jandreau, 492 F.3d at 1377.  Therefore, in evaluating the Veteran's claims, the Board will rely on the medical evidence of record.  The Board, however, has considered the Veteran's subjective reports of symptoms, particularly as they illuminate or underscore the medical opinions of record.

The Veteran has undergone several VA examinations during the relevant time period to evaluate the severity of his hepatitis C.

In February 2010, a VA examiner noted the Veteran's complaints of fatigue, various muscle/body aches, and headaches associated with his hepatitis C.   The Veteran denied any incapacitating episodes relating to his hepatitis C in the past 12-month period.  Examination showed no evidence of malnutrition, and abdominal examination was normal.  The Veteran weighed 185 pounds with recent gain.  The examiner documented mild hepatomegaly "noted on previous exams."  No imaging was performed during or in connection with the examination.  The report indicated that the Veteran's hepatitis C prevented him from exercising and participating in sports, had mild effects on shopping and recreation, but otherwise had no effect on his usual daily activities.

The Veteran underwent another VA examination in April 2010.  The Veteran reported no significant change since his February 2010 examination.   He noted continuing occasional abdominal pain, achy muscles, and persistent fatigue.  His weight was noted to be stable at 165 to 170 pounds.   An ultrasound examination of the Veteran's liver since the February 2010 VA examination showed a normal appearing liver, accompanied by some degree of splenomegaly.  The Veteran was not undergoing any current treatment and denied any incapacitating episodes relating to his hepatitis C in the past 12-month period.  Examination showed no evidence of malnutrition or portal hypertension and abdominal examination was normal.  The April 2010 VA examination report also indicated that the Veteran's hepatitis C prevented him from exercising and participating in sports, had mild effects on shopping and recreation, but otherwise had no effect on his usual daily activities.

A July 2013 VA examination documented the Veteran's complaints of fatigue, weakness, and right-sided discomfort.  The examiner noted that continuous medication was not required for control of the hepatitis C.  The examiner identified the Veteran's hepatitis C symptoms as fatigue and intermittent right upper quadrant pain, but not malaise, anorexia, or hepatomegaly.  The Veteran had not had any incapacitating episodes due to hepatitis C during the past twelve (12) months.  The examiner indicated that the Veteran had intermittent weakness due to cirrhosis of the liver, biliary cirrhosis or cirrhotic phase of sclerosing cholangitis.  (A September 2013 addendum opinion clarified that the Veteran did not have a current diagnosis of cirrhosis and the checking of that box in his July report was error.)  The Veteran had splenomegaly.  The report detailed the results of a March 2012 imaging study.  The imaging study revealed a liver of normal size.  The examiner opined that the Veteran's liver condition did not impact his ability to work.  The examiner explained that "it appears he stopped working last year (per his comments) because work was seasonal" and that the Veteran's "fatigue and weakness was not at a level of debility."  The examiner further explained that the Veteran "goes about daily activities, drives, does some gardening, and prepares his meals."

Most recently, the Veteran underwent a VA examination in August 2015.  The VA examiner noted that the Veteran reported that his weight was back up and that he felt well "other than fatigue and pruritis."  Continuous medication was not required for control of the Veteran's hepatitis C.  The examiner identified intermittent fatigue as the only symptom of the Veteran's condition.  The Veteran had not had any incapacitating episodes due to hepatitis C during the past twelve (12) months.  Diagnostic imaging from August 2013 revealed a liver that was normal in appearance.  

The August 2015 examiner specifically discussed the weight loss between February and April 2010:  "Review of the records show a 3 lb weight loss which is not significant."  In addition, the examiner noted normal liver function studies during that period which "mak[e] it unlikely to connect hepatitis C to the mild reported weight loss."  

As noted in the Court's October 2014 Memorandum Decision, the February 2010 and April 2010 VA examinations suggest decreased weight of roughly 15-20 pounds between those two examinations.   Specifically, the February 2010 VA examiner recorded the Veteran's weight as 185 pounds with recent gain of "<10% compared to baseline", while the April 2010 VA examiner indicated stable weight of between 165 pounds and 170 pounds.  The August 2015 VA examiner's suggestion of only a 3 lb. weight loss seems to conflict with this medical evidence.  

Importantly, the Board's own review of the medical records supports the examiner's conclusion regarding the amount of weight loss.  For example, in a February 2010 VA Primary Care Note (only three days after the VA examination), the Veteran's weight is recorded as 168 pounds.  An August 2009 Primary Care Note documents a weight of 155 pounds.  Medical treatment records for the subsequent year all document weight between 154 pounds and 165 pounds.  The 185 pound reading noted in the February 2010 VA examination report is a conspicuous outlier.  In addition, it incorrectly states that the recorded weight of 185 is a deviation of less than 10 percent from the Veteran's baseline.  As noted above, the most recent prior record of the Veteran's weight was 155 pounds and by the end of February 2010 his weight was recorded as 168 pounds.  The gain from 155 pounds to 185 pounds is much more than 10 percent.  Even an increase from 168 pounds (the highest recorded weight in the record other than the one at issue which all tend to fall between 154 and 165 pounds) to 185 pounds would represent a greater than 10 percent weight gain.  However, a gain from 155 pounds to 165 or even 168 pounds would meet the "less than 10 percent gain" criteria stated in the examiner's report.  In short, the February 2010 VA examiner's discussion of weight contradicts, both in absolute measure and by its own terms, the contemporaneous treatment records.  The Board agrees with the August 2015 examiner that the better, more consistent, and therefore more reliable evidence regarding the Veteran's weight indicates, at most, a loss of three (3) pounds from February 2010 to April 2010.

Moreover, the VA examiner also provided an explanation based on laboratory results that, regardless of the amount of weight loss, provides a medical basis for finding against a link between the Veteran's hepatitis C and his weight loss from February to April 2010.  In addition, both the February 2010 and April 2010 VA examiners noted an absence of evidence of malnutrition and neither discussed any loss of appetite or anorexia.

Analysis

The Veteran's hepatitis C symptoms do not meet the criteria for even a 10 percent rating, though, giving him every benefit of the doubt, they do more closely approximate the criteria for that rating.  

The Veteran's primary symptom is fatigue.  The Veteran's own reports may be suggestive of some malaise, but no VA examiner has identified malaise as one of his symptoms.  In addition, there is no indication in the record that the Veteran has ever had anorexia (despite some notes of decreased appetite, the Veteran reported that he made an effort to eat anyway).  Consequently, despite the 10 percent criteria requiring intermittent fatigue, malaise, and anorexia, the Veteran's symptoms include only one of the three symptoms.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007) (use of conjunctive "and" indicates all criteria must be met).  

Each of the higher criteria are met only with symptoms including "daily fatigue, malaise, and anorexia."  See 38 C.F.R. § 4.114, DC 7354 (2015).  All of the VA examinations are against finding that the Veteran has malaise or anorexia (and several specifically disclaim those conditions), so he does not have two of the three symptoms listed in the criteria.  With respect to fatigue, examiners have described it as "fatigue", "persistent fatigue", or "intermittent fatigue."  The Board finds the weight of the evidence, including the Veteran's continued ability to perform most activities of daily living (other than sports and recreation) with only mild impacts from hepatitis C, supports the August 2015 VA examiner's conclusion that the Veteran's fatigue is "intermittent" rather than daily.  The other examiner's less specific findings provide little weight against that conclusion.  Therefore, the Veteran does not meet any of the three basic criteria for any of the higher ratings.

The Board notes that the February 2010 VA examiner noted a history of hepatomegaly, but imaging done within days of that examination indicated a liver of normal size and appearance.  Thus, even though the 40 percent and 60 percent criteria include hepatomegaly, the Veteran does not meet the basic criteria (daily fatigue, malaise, and anorexia) and the record is against finding that the Veteran had hepatomegaly during the relevant time period.

Similarly, with respect to any allegation that a higher rating should be assigned based on weight loss (which is among the criteria for 40 percent and 60 percent ratings), the Veteran does not meet the basic criteria of daily fatigue, malaise, and anorexia.  In addition, the medical evidence of record is against finding that the Veteran experienced significant weight loss during any portion of the period or that any weight loss during the period was due to his hepatitis C.

The Board finds that, even assuming "mild hepatomegaly" prior to February 2010 and some weight loss (which the medical evidence is against finding was medically significant), the Veteran's symptoms (otherwise limited to intermittent fatigue) do not meet or more closely approximate the criteria for any rating in excess of the currently-assigned 10 percent.

In making this determination, the Board notes that, although the Veteran has reported upper right quadrant pain, he has not been incapacitated due to his hepatitis at any time during the period on appeal.  See February 2010 VA Examination; April 2010 VA Examination; July 2013 VA Examination; August 2015 VA Examination.  Consequently, he does not meet the criteria for any rating in excess of 10 percent based on incapacitating episodes with symptoms such as upper right quadrant pain.

Accordingly, the greater weight of the evidence is against the claim of entitlement to a rating in excess of 10 percent for hepatitis C.  The benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  The Veteran's claim for an evaluation in excess of 10 percent for service-connected hepatitis C is denied.

III.  Extraschedular

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's depressive disorder and/or hepatitis C during the period under consideration.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected depressive disorder and hepatitis C are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The greater weight of the evidence establishes that the Veteran's disability picture during the period under consideration is adequately contemplated by the applicable schedular rating criteria, which have been discussed above with respect to the issue on appeal.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  In any case, the Board has considered whether the criteria for higher schedular ratings were met, but, as discussed in the merits section above, the Veteran's symptoms most closely approximate, and are adequately described by, the rating criteria for the assigned ratings.  The Board finds no evidence that his occupational and functional impairments were greater than those with symptoms of the same or similar type and severity.

The Veteran's symptoms of depressive disorder are all included in the schedular rating criteria.  The Board has discussed the Veteran's depressed mood, his occasional suicidal thoughts, his reports of panic attacks, notes of poor hygiene, and other symptoms as well as the impact his symptoms have on his occupational and social functioning.  The schedular criteria for mental disorders reasonably describe the Veteran's disability level and symptomatology.

With respect to hepatitis C, the Veteran's primary symptom has been fatigue, which is specifically contemplated by the schedular rating criteria.  His other symptoms, such as some possible weight loss and a history of hepatomegaly (but not present on the most recent examinations), are also expressly contemplated by the rating criteria and the Board fully discussed why the evidence was against awarding a higher rating based on those symptoms.  The schedular criteria for rating hepatitis C reasonably describe the Veteran's disability level and symptomatology.

Interference with employment is not a factor in the first step of the Thun analysis and, so will not be further discussed.  (It is, however, discussed in connection with the TDIU claim below.)

The Board also finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities (depressive disorder, tinnitus, hepatitis C, pruritus, and bilateral hearing loss), and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  The evidence is against finding that the combination of his service-connected disabilities produces a disability level or symptomatology that is not reasonably described by the schedular rating criteria.

IV.  TDIU

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The Veteran's highest combined disability rating has been 50 percent which does not meet the minimum threshold for the award of schedular TDIU.  See, e.g., November 215 Rating Decision (listing service-connected disabilities and calculating a 50 combined disability rating from August 2015); 38 C.F.R. § 4.16(a).

If a claimant does not meet the threshold criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  The rating boards are required to submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id. 

In determining unemployability for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363   (1993) (citing 38 C.F.R. §§ 4.1 , 4.15, 4.16(a)).  

Importantly, disability ratings are based on the average impairment in earning capacity resulting from the disability.  38 U.S.C.A. § 1155; see also 38 C.F.R. § 4.1.  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect circumstances which place that veteran's case in a different category than other veterans with an equal rating of disability.  Van Hoose, 4 Vet. App at 363.

According to the Veteran's September 2010 Application for Compensation Based on Unemployability, he had most recently worked as a production line mechanic for several years (a position he held from January 2007 to January 2010 and, previously, from October 2004 to August 2005).  He indicated he completed high school, but had no college education or other education or training.

Since he filed the application, the record indicates that he was employed doing "asphalt work" as recently as 2012.  See July 2013 VA Examination.  He indicated to the examiner that, if he did not have issues with the employer about "time and a half pay", he would still have been working.

The record contains opinions regarding the effect of each of the Veteran's service-connected conditions on his employability.

Hearing Loss and Tinnitus

An April 2010 VA examination (audio) noted that the impact of the Veteran's hearing loss and tinnitus on his employment was "hearing difficulty."  The examiner provided an October 2010 addendum opinion that the Veteran's hearing loss and tinnitus would not impact his ability to obtain or maintain gainful employment.  The examiner explained that the Veteran's hearing loss does not limit his overall ability to hear many speech sounds with amplification or without amplification if the speaker is face to face and background noise is minimized.  The hearing loss and tinnitus would not, with appropriate accommodations, impact his ability to function during the course of his daily activities or to maintain employment in his work as a general laborer.

A July 2013 VA examination (audio) resulted in an opinion that the Veteran's hearing loss and tinnitus did not impact the ordinary conditions or daily life or his ability to work.  The examiner noted that the Veteran could be expected to encounter some difficulty communicating in difficult listening conditions.  However, the Veteran did not feel his hearing presents any significant handicap, either socially or occupationally.  The examiner opined that the Veteran was not unemployable due to his hearing loss.

Hepatitis C

The July 2013 VA examiner (hepatitis C) opined that the Veteran's primary symptoms of fatigue and weakness were "not at a level of debility."  Therefore, the examiner concluded, it is less likely that the Veteran's hepatitis C would interfere with or prevent physical or sedentary employment.  In addition to the reasoning he set forth in noting the Veteran's recent employment in "asphalt work", the examiner also discussed the Veteran's ability to go about his daily activities, drive, garden, and prepare his meals, all without assistance.

The August 2015 VA examiner (hepatitis) also opined that the Veteran's hepatitis C did not impact his ability to work.  The examiner failed to provide any explanation, so the Board gives this aspect of the August 2015 VA examiner's opinion no probative weight.

Depressive Disorder

A November 2010 VA examiner's opined that the Veteran's depressive disorder would cause "intermittent periods of inability to perform occupational duties with associated decrease in work efficiency."

A May 2011 VA examination resulted in an opinion that there was not total occupational and social impairment and that the Veteran's depressive disorder resulted in occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks, but with generally satisfactory functioning.  

An August 2013 VA examination (neurological) reported objective testing that was suggestive of malingering and over endorsement of symptoms that raised the suspicion of feigning.  The examiner concluded the testing and observed that the Veteran's "portrayal of his situation during this evaluation is unlikely to be valid."

A September 2015 VA examiner provided an opinion regarding the impact of the Veteran's depressive disorder on his occupational functioning.  The examiner reviewed the prior medical evidence, including invalid psychological testing in 2004, 2011, and 2013.  He noted that an August 2013 psychological evaluation indicated possible feigning (with SIMs scores strongly suggestive of feigning) and over-endorsement of symptoms.  The examiner opined that the Veteran's depressive disorder results in social and occupational impairments with intermittent periods of inability to perform occupational tasks, but with normal self-care and conversational skills.  The condition did not affect the Veteran's ability to understand and carry out either short and simple instructions or complex instructions.  It also did not impair his judgment in a work place, his ability to adapt to stressful work circumstances, his reliability and productivity, or his ability to effectively relate to coworkers, supervisors, and the general public.

Pruritis

The Veteran also underwent a VA examination in October 2015 with respect to his now-service-connected pruritis.  The examiner opined that the Veteran's condition did not impact his ability to work.

Combined Effects

A VA examiner provided a medical opinion in August 2015 addressing of the Veteran's service-connected hepatitis C, hearing loss, and tinnitus, including their combined effect.  That examiner opined, based on a review of the entire claims file and the Veteran's medical records, that the Veteran's hepatitis C, hearing loss, and tinnitus were not of a severity to interfere with the ability to be employed.  While the examiner acknowledge fatigue associated with the hepatitis, he noted it was not "of a tremendous severity."  He opined that the Veteran could perform administrative, desk work, being on his feet, ambulation, stocking shelves, routine exertion/physical labor, and even employment where good hearing acuity was needed, as the Veteran reported his hearing loss was not severe and was not bothersome.

Analysis

As the discussion of the above indicates, the competent medical evidence is wholly against the Veteran's claim.  Medical professionals have addressed the impact on employability of each of the Veteran's service-connected disabilities and none of them have found more than a mild effect (e.g. depressive disorder, hepatitis C).  The medical evidence presents a picture of an individual with relatively minor occupational impairments and who is capable of performing the physical and mental acts required by employment.  This is particularly so when the medical evidence is viewed in light of the facts including that the Veteran did work for a portion of the period, he left that position because of issues unrelated to his service-connected disabilities, and he has able to perform activities of daily living other than exercise and sports throughout the period on appeal.  See, e.g., July 2013 VA Examination (noting Veteran left "asphalt work" because of issues with "time and a half" pay).

Against this medical and factual evidence stands the Veteran's own allegations.  See, e.g., November 2015 Veteran Statement (arguing that his service-connected conditions limit him to working alone, rendered him unmotivated to work, caused panic attacks which prevented him from going to work, and caused angry outbursts towards his employer which resulted in getting fired).  The Board reiterates that it does not find the Veteran competent to opine on the clinical significance of his subjectively experienced medical symptoms.  See Davidson, 581 F.3d at 1316; King, 700 F.3d at 1344-45; Jandreau, 492 F.3d at 1377.

Moreover, the competent medical evidence directly contradicts some of the Veteran's statements regarding the severity of his depressive symptoms.  See September 2015 VA Examination (depressive disorder).  The competent medical evidence also contradicts his assertion that he was too depressed or fatigued to consistently show up for work.  Id.; July 2013 VA Examination (hepatitis C).  Furthermore, the Board finds that the Veteran is not reliable in assessing the effect his service-connected conditions have on his employability including because he has a definite financial interest in the outcome of this matter.  See September 2015 VA Examination (depressive disorder) (discussing multiple indications of over-endorsement and possible feigning of symptoms); Caluza, 7 Vet. App. at 511-12 (discussing factors that may affect credibility); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("interest [in the outcome of a matter] may affect the credibility of testimony").

The Board finds that the well-reasoned opinions of the VA examiners regarding the impact of the Veteran's service-connected disabilities on his occupational functioning are more persuasive than the Veteran's own statements on that subject.  The greater weight of the evidence is against finding that, during any portion of the appeal period, the Veteran has been unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.

In conclusion, the greater weight of the evidence is against finding that the Veteran's service-connected disabilities have rendered him unemployable.  Thus, the Board finds no basis upon which to refer the claim to the Director, Compensation and Pension Service for an extraschedular rating.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  His claim (on both a schedular and extraschedular basis) is denied.

V.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided relevant notice to the Veteran on multiple occasions, including in March 2006, February 2010, March 2010, and April 2011.   The Veteran received additional notice via rating decisions, statements of the case, Board remands, and Court decisions.  The notice letters set forth all necessary elements of adequate notice, including, but not limited to, the elements of service connection, how VA determines the effective date, the elements of an increased rating claim, the assistance the VA would provide, and the evidence he was expected to provide.  As the contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duties to notify the Veteran.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records, VA treatment records, and private treatment records with the claims file.  The Veteran has not identified any other records allegedly relevant to his claim.  VA has satisfied its duty to obtain records.

With respect to examinations, VA provided examinations and/or obtained opinions in February 2010, April 2010, November 2010, May 2011, June 2011, July 2013, August 2013, September 2013, August 2015, September 2015, and October 2015.  The examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  The examinations in the aggregate are adequate.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

The Court determined that the April 2010 examination inadequately addressed the Veteran's weight loss, so VA obtained an August 2015 opinion on that issue to rectify the inadequacy.  The August 2015 opinion is complete and adequate as the discussion of it in the merits above illustrates.  The Board has not relied on the April 2010 opinion to the extent it was inadequate.

The Board has placed no weight on the November 2010 VA examiner's opinion (as noted in the merits discussion) regarding the Veteran's mental health.  Subsequent examinations and opinions, particularly in the aggregate, are adequate.

The May 2011 and August 2013 examinations regarding the Veteran's mental health resulted in some incomplete opinions, however, to the extent the inability to provide an opinion to the requisite level of certainty was due to the Veteran's conduct during those examinations.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("VA's duty to assist is not always a one-way street").  In any case, as the above merits discussions reveal, VA provided the Veteran with subsequent, adequate examinations.

With respect to other examinations and opinions, although the Veteran and his representatives have argued for updated or more complete examinations in the past, neither has suggested that the most recent examinations that took place in August through October 2015 were inadequate.  The Board expressly finds that they are adequate and that they addressed any deficiencies (e.g. the combined effect of the Veteran's disabilities on his employability; the significance of his weight loss) in prior examinations.  No further examinations are warranted.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to his claims currently on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to an initial rating in excess of 30 percent for service-connected depressive disorder is denied. 
 
Entitlement to a rating in excess of 10 percent for service-connected hepatitis C is denied.
 
Entitlement to a TDIU is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


